COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Lorenzo Darnell Washington v. The State of Texas

Appellate case number:    01-11-00692-CR; 01-11-00693-CR

Trial court case number: 1177840; 1204237

Trial court:              182nd District Court of Harris County

        This case was abated and remanded to the trial court on June 28, 2012. In the order of
abatement, we ordered the trial court to hold an evidentiary hearing on appellant’s motion for
new trial. The trial court held a hearing on our order of abatement on August 6 and August 8,
2012, and the court reporter has filed a record of the hearing. The reporter’s record shows that
the trial court overruled the appellant’s motion for a new trial. Accordingly, we REINSTATE
this case on the Court’s active docket.

        We ORDER appellant’s supplemental brief regarding any issues raised in the new trial
hearing or related to the trial court’s order overruling the motion for new trial to be filed within
30 days of the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s supplemental brief, if
any, is ORDERED to be filed within 30 days of the filing of appellant’s supplemental brief. See
TEX. R. APP. P. 38.6(b).

       It is so ORDERED.



Judge’s signature: /s/ Justice Terry Jennings
                    Acting individually  Acting for the Court

Date: August 20, 2012